DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 16, there is no support in the original disclosure for the second liner sized to enclose the opening to the food storage area without contacting the bottom wall of first liner and thus it constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, 19, the term “symbols” is unclear because it fails to define the metes and bounds of the claim limitations.
Regarding claim 7, “the entire bottom wall” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, 16-17, 19-21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 4,828,134 to Ferlanti.
Regarding claim 1, Ferlanti discloses a food tray (12) comprising a bottom wall, a sidewall extending from the bottom wall, the sidewall form a food storage area (Figs 1-2), a first liner (10) overlaying at least a portion of the food storage area, a second liner (10, below the first liner) disposed between the first liner and at least a portion of the bottom wall, the second liner covering at least a portion of the food storage area, the first liner (10) having an integral tab (22) with an identifier thereon, the second liner (10) having an integral tab (18) with an identifier thereon different from identifier of the first liner (col. 3, ll. 5-7).
Regarding claim 2, Ferlanti further discloses first and second liners (10) correspond to the shape of the foot tray (Fig 2).
Regarding claim 4, Ferlanti further discloses the identifiers being symbols (numbers in descending order, col. 3, ll 5-7).
Regarding claim 5, Ferlanti further discloses first and second liners formed of aluminum (col. 5, ll. 5-10).
Regarding claim 6, Ferlanti further discloses first liner (10) overlays bottom wall and side wall (Fig 2).
Regarding claim 7, Ferlanti further discloses second liner (10) overlays entire bottom wall (Fig 2).
Regarding claim 8, Ferlanti further discloses sidewall forms an opening (top of the sidewall) to facilitate access to food storage area, wherein the second liner is sized to enclose the opening to the food storage area (Fig 2).
Regarding claim 9, Ferlanti further discloses the tabs (22) sized and positioned to facilitate the removal of the first and second liners (10) (col. 3, ll. 44-47).
Regarding claim 16, Ferlanti discloses a food tray (12) comprising a bottom wall, a sidewall extending from the bottom wall, wherein the bottom wall and sidewall form a food storage area and the sidewall forms an opening to facilitate access to the food storage area (Figs 1-2), a first liner (10) overlaying a portion of the food storage area, a second liner (10, below the first liner) disposed between first liner and at least a portion of the bottom wall, second liner covering at least a portion of the food storage area (below the second liner), the first liner having a tab (22) with an identifier thereon and the second liner (10) having a tab (18) with an identifier thereon different from the identifier of the first liner (col. 3, ll. 5-7), wherein the second liner has a size capable of enclosing the opening without contacting the bottom wall or the first liner.  In particular, Ferlanti discloses a plurality of liners and the second liner can be positioned in the middle, the first liner can be the uppermost liner, and thus the second liner would have a size capable of enclosing the opening and also not contacting the bottom wall of first liner.
Regarding claim 17, Ferlanti further discloses first and second liners (10) correspond to the shape of the foot tray (Fig 2).
Regarding claim 19, Ferlanti further discloses the identifiers being symbols (numbers in descending order, col. 3, ll 5-7).
Regarding claim 20, Ferlanti further discloses first liner (10) overlays bottom wall and side wall (Fig 2).
Regarding claim 21, Ferlanti further discloses the tabs (22) sized and positioned to facilitate the removal of the first and second liners (10) (col. 3, ll. 44-47).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferlanti in view of US 2005/0061819 to Cheng.
Regarding claim 3, 18, Ferlanti discloses the tray of claim 1 but does not teach indenfitifer to be colors.  However, Cheng discloses a food container (Fig 1) with liners (2-6) of different colors (¶0009).  One of ordinary skill in the art would have found it obvious to use different color liners of Ferlanti as suggested by Chen for aesthetic purposes.

Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the dependent claims.  Applicant argues the rejection of 35 USC 112, second paragraph.  The arguments are not persuasive because there is no technical definition for the term “symbols” and applicant has not provided a definition for one.  Applicant further argues the lack of antecedent basis for “the entire bottom wall” arguing that a bottom wall has already been claimed and thus inherently provides antecedent basis for “the entire bottom wall”.  This is not persuasive because it is unclear if “the entire bottom wall” is referring to the claimed bottom wall or if applicant is claiming a second bottom wall.
Applicant argues that prior art does not teach an integral tab because the tab of Ferlanti can be separated.  This is not persuasive because the definition of integral does not necessarily mean inseparable.  Furthermore, Ferlanti discloses the tab integral to the liner because the tab is connected to the liner and only an application of force would separate the tab from the liner.  Applicant further argues that prior art does not teach second liner sized to enclose the opening without contacting the bottom wall or first liner.  Assuming arguendo that applicant has support for such a limitation, applicant’s argument is not persuasive because Ferlanti discloses multiple layers and any of the layers not contacting the bottom wall or first liner (upper most layer) can be the second liner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735